Case 2:19-cv-Q4)

2ctronically FILED by Superior Court of California, County of Los Angeles on 04/15/2019 11:33 PM Sherri R. Carter, Executive Officer/Clerk of Court, by K. Vargas,Deputy Clerk

1
2

ignéed

LEGAL EXPERTS
STEVEN L. KIMMEL (82085)
17200 BURBANK BLVD., #127

3 ENCINO, CA. 91316

4

(818) 571-5456

° Attorney For Plaintiff, MARCO ALFARO

Cc Oo “1 mn

1-JFW-JEM Document #ifed 05/31/19 Page 1 of 16 Page ID #:21

~98es to: Spring Street Courthouse, Judicial Office

sakasugi

IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA

FOR THE COUNTY OF LOS ANGELES

4; MARCO ALFARO, MA

HOLLYWOOD, LLC,

4: Plaintiffs

i€ AM HOME DELIVERY TRUCKING,
1; INC., COYOTE LOGISTICS, LLC

and DOES 1-20, inclusive,

Defendants.

 

25
2COME NOW, Plaintiffs, MARCO ALFARO (Hereinafter referred to as “Alfaro”) an individual,

grand MA HOLLYWOOD, LLC (Hereinafter referred to as “

Nowe’ Neer’ Nese’ ‘tape! ope! Se See! nese! Nee! Nee! Nae! Sree! See” See Spee’ Steer’ Se Shee

Case No:_1 9ST CV13119

LAINT FOR:
1. (GROSS) NEGLIGENCE:
2. (GROSS) NEGLIGENCE via RES
IPSA LOQUITER;
3. (GROSS) NEGLIGENCE via
STRICT LIABILITY;
4. INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS;
5. NEGLIGENT INFLICTION OF
EMOTIONAL DISTRESS;
6. CONSPIRACY TO PARTICIPATE
IN RACKETEERING;
VIOLATION OF RICO ACT under

18 USC, Sec. 1962 (d);

7. FRAUD by Concealment.

8. FRAUD by Misrepresentation

”), a California Limited Liability

> Partnership, by and through their attorney of record, STEVEN L. KIMMEL, and as their
»Complaint against Defendants AM HOME DELIVERY TRUCKING, INC.(Hereinafier referred

off as “AM”),

a California corporation, and COYOTE LOGISTICS, LLC (Hereinafter referred to

 
—

Case 2:19-cv-04771-JFW-JEM Document 1-1 Filed 05/31719 Page 20f16 Page ID #:22

1 as “Coyote”), a California Limited Liability Partnership, and DOES 1 to 20, inclusive, allege as

2 follows:

3 JURISDICTION

41. Plaintiff, MARCO ALFARO (Alfaro), is an individual and is now, and at all times mentioned

5 in this complaint was, a resident of Los Angeles County, California.

6 2. Plaintiff, MA HOLLYWOOD, LLC (MA), is a Limited Liability Company, organized and

7 existing under the laws of the State of California, with it’s principal place of business in Los

g Angeles County, California, and is wholly owned and operated by Alfaro.

g 3- Defendant, AM HOME DELIVERY TRUCKING, INC. (AM) is now, and at all times

y¢uentioned in this complaint was, a corporation organized and existing under the laws of the State

rf California, with it’s place of business in Los Angeles County, California.

i* Defendant, COYOTE LOGISTICS, LLC (COYOTE) is now, and at all times mentioned in this

complaint was a Limited Liability Company, organized and existing under the laws of the State

wet California, with it’s place of business in Los Angeles, California.

” Plaintiff does not know the true names of defendants DOES 1 through 20, inclusive, and

1eeetore sues them by those fictitious names. Plaintiffs are in informed and believe, and on the

Pa of that information and belief alleges, that each of those defendants were in some manner

pay and proximately responsible for the events and happenings alleged in this complaint
and for plaintiffs’ injuries and damages. The plaintiffs will ask leave of court to amend this

rer to insert the true names and capacities of said Defendants, DOES 1 -20, inclusive,

at
when the same have been ascertained by plaintiffs, together with appropriate charging

+ ectiues: and to join said Defendants in the action.

6 Plaintiffs are informed and believe, and on the basis of that information and belief allege, that

a all times mentioned in this complaint, defendants were the agents and employees of their co-

2“defendants, and in doing the things alleged in this complaint were acting within the course and
“scope of that agency and employment.

a GENERAL ALLEGATIONS

2°7, Plaintiffs repeat and reallege each and every foregoing paragraph set forth above and
ae

 

2

 
“Case 2:19-cv-04771-JFW-JEM Document 1-1 Filed 05/31/19" Page 30f16 Page ID #:23

1-incorporate the same by reference as though fully set forth at length herein.
28. Plaintiff, Alfaro, is now and at all times mentioned, was, through his company, MA
3 HOLLYWOOD, LLC (MA), owned, operated, possessed, maintained and drove a 2012
4 Freightliner Truck, with an attached trailer, which served as a container for shipping goods,. fo1
5 the purpose of engaging in the business of transporting freight, goods, and or cargo fot
6 individuals and businesses who requested his services in so transporting certain freight, goods o1
7 other cargo.
g 9. Plaintiffs engaged the services of “Broker”, Coyote, to find them employment of their services
g for any entity in need of their transport services. When Coyote found a willing customer of their
18ervices, “AM”, Alfaro and MA signed an agreement with Coyote, which set forth the delivery
qyend pick up schedule between Alfaro and AM, dated 10/27/2017. The goods to be transported
y:Were Appliances and Furniture, encased in boxes. The schedule set forth was as follows: (1) On
4210/27/2017, Alfaro was to pick up said goods at the AM Location in California, specifically,
jdooated at 8200 Industry Ave. Pico Rivera, CA. 90660. (2) Then, on 10/31/2017, Alfaro was to
yctliver said goods to The AM location in Georgia, at 1424 Kelton Dr., Stone Mountain, GA.
ee whereby AM was to re-load said trailer (hereinafter referred to as “Truck”) to go tc
= (3) And to drop off the last load to The AM Wharehouse at 1020 SW 10" Ave., Pompano
Beach, Florida 33060, on 11/01/2017.
0. Alfaro was to, and in fact, did relinquish all control as to the method and manner in which all
a goods were loaded and unloaded from his truck. It was Defendant AM, and DOES 1-20 who
— full control said loading and unloading. Furthermore, said goods were hidden from Alfaro’s
ot ioe in that they were all packed in, and hidden in, large wooden boxes.
- FIRST CAUSE OF ACTION
- {GROSS} NEGLIGENCE
a1. Plaintiff repeats and realleges each and every foregoing paragraphs 1 through 10, set forth
2tabove and incorporates the same by reference as though fully set forth at length herein.
212. At his first stop at Defendant AM in Pico Rivera, California, with his truck being completely

‘empty, said defendant’s employees and agents loaded Plaintiff's truck with said goods, outside of
2g

3

 
Case 2:19-cv-04771-JFW-JEM Document 1-1 Filed 05/31/19 Page 40f16 Page ID #:24

1 -plaintiff’s view and perception as to the specific goods being loaded.
2 13. Said defendants and each of them owed plaintiff a duty to not load anything else on said truck
3 besides the agreed appliances and furniture, and certainly not any contraband, nor anything
4 illegal, nor anything else which would subject plaintiff to the commission of a crime, or to put
5 him in a precarious position of danger of any kind.
6 14. While on his way to and just before his second stop in Georgia, while in Georgia, plaintiff had
7 to pass a weigh station. He was not required to stop, according to indicator in his vehicle.
g However, he was pulled over by the authorities at said weigh station. At said stop, the agents
g and/or employees of the state found a large amount of Marijuana in one one or more of the boxes
1¢°f goods. Plaintiff had neither any actual or constructive knowledge of the drugs, nor did he know
j2ow they got there or where they came from. When plaintiff arrived at the AM Pico Rivera
facility, his truck was completely empty, with no contents whatsoever. And the loading of said
yituck was out of his purview, as it was performed by defendants and their agents. Each of the
boxes of goods were sealed, making it impossible for plaintiff to open any of the boxes.
zr Lhereatter, defendants sealed the doors of the truck. Plaintiff additionally had no prior contaci
eee defendant AM, including AM in Pico Rivera, nor with any of said defendant’s, agents,
gomployees or representatives of any kind before this stop.
ee The state officials then called the police, who arrested, booked and charged plaintiff with
several crimes, including, but not limited to possession of and/or dealing and/or trafficking
on
206. Defendants and each of them breached their duty to keep plaintiff safe from criminal]
— and all other dangers concomitant with planting drugs in his truck by so planting said
— while the loading of said truck was out of his purview and control, and by failing to

r

a

supervise and monitor what defendant’s agents placed in the truck prior to sealing it.
247, This conduct by defendants, their breach of duty, went far beyond breach of the ordinary
2*standard of care. This conduct and breach of duty by defendants was an extreme departure from

he ordinary standard of conduct, This goes far beyond a mere simple failure to discover a

‘safety hazard or defect, triggering a duty to warn or make safe. This is a volitional act of
2g

4

 
Case 2:19-cv-04771-JFW-JEM Document 1-1 Filed 05/31/19 Page 50f16 Page ID #:25

i defendants who knew, or should have known would subject plaintiff to grave consequences.
2 Defendants’ conduct, a serious breach of their duty, rises to the level of _a want of even scani
3 care. This takes defendants’ conduct, and their concomitant breach of duty, out of the realm of
4 simple negligence, making such conduct emblematic of “Gross Negligence.”
5 18. Said defendants and each of them knew, or in the exercise of reasonable care should have
6 known that the contraband planted by said defendants created an unreasonable, extreme and
7 Outrageous risk of harm to plaintiff.
g 19. As a direct and proximate result of defendants? gross negligence, plaintiff was arrested,
booked and charged with one or more criminal charges and resulting counts.
120. As a further direct and proximate result of defendants? gross negligence, as set forth above,
4 Plaintiff sustained serious injuries and serious damages, including, but not limited to Medical
y°xpenses, Legal fees to defend his criminal case, Physical and Psychological injuries, An
y:cnommous Loss of income, Pain and suffering and emotional distress. The amount of which is
¥ continuing, still ongoing, and not yet be ascertainable, and plaintiff, accordingly, pleads said
4 injuries and other damages according to proof.
iC) Defendants’ outrageous conduct was performed out of fraud, oppression and malice. Fraud by
" — concealment of a material fact (Loading drugs on plaintiff's truck) known tc
defendants with their intent to deprive plaintiff of his legal rights or otherwise cause him i injury;
M Siete by despicable conduct that subjected plaintiff to cruel and unjust hardship in
m conscious disregard of his rights; Malice by said defendants’ despicable conduct, carried on with
*, willful and conscious disregard of the rights and safety of others. The foregoing mentioned
= ‘despicable and outrageous conduct of defendants, with fraud, oppression and malice, warrants the
imposition of punitive and exemplary damages.

2 WHEREFORE, plaintiff prays for relief as set forth below.
ae

a

SECOND CAUSE OF ACTION
a GROSS) NEGLIGENCE via RES IPSA LOOUITUR

2°22..Plaintiff repeats and realleges each and every foregoing paragraph set forth above, including
a

§

 
—s

Case 2:19-cv-04771-JFW-JEM Document 1-1 Filed 05/31/19» Page 6 of 16 Page ID #:26

ithe foregoing paragraphs 11 through 21, and incorporate the same by reference as though fully
2 set forth, at length, herein.
3 23. Defendants and each of them exercised such an extreme departure from the ordinary standard
4 of care, grossly breaching their duty, without even a want of scant care.
5 At the time and date when representatives of AM in Pico Rivera loaded his completely empty
§ truck, the following facts existed: (1) Plaintiff had no previous dealings with defendant, AM:
7 (2)The representatives, agents and employees of said defendant, by their insistence, and,in fact
g did, load plaintiff's empty truck with contraband out of the perception of plaintiff; (3) Sealed
g each of the boxes, making it impossible for plaintiff to open any of said boxes and (4) Sealed the
i¢Tailer with 2 seals, and (5) The truck, containing all of the boxes, travelled, uninterrupted to the
zj¥eigh station in Georgia, where plaintiff was arrested upon discovery of the contraband placed
0 the trailer of plaintiff's truck by defendants and their agents.
24..The sudden discovery of illegal, elicit drugs loaded in one or more of the boxes of goods,
when considering the aforementioned facts stated in paragraph 22, above, could not possibly
eae occurred in the absence of someone's gross negligence.
Pa The defendants and each of them, particularly the agents of AM, had exclusive control of the
5 ne of said truck, as well as the truck itself’ completely out of plaintiff's perception, ana
poet

26. Plaintiff did nothing whatsoever, nor did he even have the ability to, cause the illicit drugs tc
1s

‘be in said truck.
2
27. As a direct and proximate result of said defendants planting said drugs, plaintiff sustained
21 bias ; .
serious damages and injuries, as set forth in paragraph 20 above

2+ etondants’ outrageous conduct was performed out of fraud, oppression and malice. Fraud by
= ientiowal concealment of a material fact (Loading elicit drugs on plaintiff's truck) known tc
+“ defendants with their intent to deprive plaintiff of his legal rights or otherwise cause him injury:
“Oppression by despicable conduct that subjected plaintiff to cruel and unjust hardship in
2 onscious disregard of his rights; Malice by said defendants’ despicable conduct, carried on with

‘a willful and conscious disregard of the rights and safety of others. The foregoing mentioned
2t

 
i P. #:27
Case 2:19-cv-04771-JEW-JEM Document 1-1 Filed 05/31/49 Page 7of16 Page ID

l-despicable and outrageous conduct of defendants, with fraud, oppression and malice, warrants the
2 imposition of punitive and exemplary damages.
3 WHEREFORE, Plaintiff prays for relief as set forth below..

a THIRD CAUSE OF ACTION
SSE AUS OF ACTION

5 (GROSS) NEGLIGENCE via STRICT LIABILITY

§ 28..Plaintiff repeats and realleges each and every foregoing paragraph set forth above, including
7 the foregoing paragraphs 22 through 27, and incorporate the same by reference as though fully set
g forth at length herein. .

g 29.Planting illicit drugs into locked, non-accessible crates of merchandise is an_ultra hazardous
qaciivity, exposing Plaintiff to a high probability of criminal arrest, containing therein a high
i probability Of jail time, huge amount of lost income, the incurring of high expenses, menta;
1 and Physical injury, loss of enjoyment of his life and other serious consequences. Defendants
yand each of them knew, or should have known of the serious and severe exposure they were

ie

nem, makes said defendants strictly liable to Plaintiff, as well as to any other persons, who
hers any damage as a result of the Same, regardless of fault. And all damages suffered by
30.. As a direct and proximate result of said defendants planting said drugs, plaintiff sustained
oe damages and injuries as alleged and set forth in paragraph 20 above.
, 1..Defendants’ outrageous conduct was performed out of fraud, oppression and malice. Fraud by
# ndeentonat concealment of a material fact (Loading elicit drugs on plaintiffs truck) known tc
efendarge with their intent to deprive plaintiff of his legal rights or otherwise cause him injury:
“Oppression by despicable conduct that Subjected plaintiff to cruel and unjust hardship in
* conscious disregard of his rights; Malice by said defendants’ despicable conduct, carried on with
at willful and conscious disregard of the tights and safety of others. The foregoing mentioned

*lespicable and outrageous conduct of defendants, with fraud, oppression and malice, warrants the

‘imposition of punitive and exemplary damages.
2t

2

 
—,

Case 2:19-cv-04771-JFW-JEM Document 1-1 Filed 05/31/19 Page 8of16 Page ID #:28

1 WHEREFORE, Plaintiff prays for relief as set forth below.

2//
3 FOURTH CAUSE OF ACTION
4 INTENTIONAL INFLICTION OF EMOTIONAL EXPRESS

5 32.Plaintiff repeats and realleges each and every foregoing paragraph set forth above, including
6§ the foregoing paragraphs 28 through 31, and incorporates the same by reference as though fully
7 set forth herein.
g 33.Defendants, and each of them, knew that their act of surreptitiously placing illegal and illicit
g drugs in said truck, subjecting plaintiff to severe consequences, making him particularly
4°4nerable to criminal liability with it’s concomitant consequence of imprisonment resulting in
yf#e emotional distress naturally flowing therefrom. With the facts, as stated above, that at
defendants’ insistence, the loading of plaintiffs truck by said defendants’ employees, agents and
_fepresentatives would be, and was, loaded exclusively by said defendants, outside of the
1 perception and purview of plaintiff, followed by sealing each and every box, as well as the back
et the (trailer of) the truck, containing all of the goods or merchandise in order to keep said goods
ic merchandise permanently out of plaintiff's access, perception and purview, gave saia
gees the sole and exclusive control of said goods or merchandise. This relationship of the
oo gave defendants, and each of them, real or apparent power to affect Plaintiff's interests.
34.Based on the aforementioned stated facts, the conduct engaged in by defendants, of which is
= intolerable in a civilized community, and with said defendants’ blatant abuse of their power to
= \ fect plaintiff's interests by committing acts so affecting those interests, Sully knowing tha
heir conduct would likely result in harm to plaintiff due to mental distress, said defendants’
—_— was Outrageous.
Sa In committing this Outrageous Conduct, defendants acted with reckless disregard of the
2 robability that plaintiff would suffer emotional distress, knowing plaintiff was present when
a defendants’ conduct became known. This conduct, which was unprivileged and unwanted by
2t laintiff, actually and proximately caused plaintiff severe emotional distress.

2Defendants harmed plaintiff by their conduct causing him to suffer, and to continue to suffer,
2t

 
a

Case 2:19-cv-04771-JFW-JEM Document1-1 Filed 05/31/19 Page 9of16 Page ID #:29

1 -humiliation, embarrassment, mental anguish, emotional distress, suffering, fright, horror,
2 nervousness, grief, anxiety, worry, shock and shame. Said actions by defendants injured
3 plaintiff's mind and body. The emotional distress suffered by plaintiff were severe in that an
4 ordinary, reasonable person would be unable to cope with the mental stress engendered by the
5 circumstances of this case. As a result of such unlawful and outrageous conduct and consequent
§ harm, plaintiff suffered damages, according to proof.

7 36.Defendants’ outrageous conduct proximately caused, and was a substantial factor in causing
g Plaintiffs severe emotional distress.

g 37.Defendants’ outrageous conduct was performed out of fraud, oppression and malice. Fraud by
i¢itentional concealment of a material fact (Loading drugs on plaintiff's truck) known te
1 flefendants with their intent to deprive plaintiff of his legal rights or otherwise cause him injury;
Oppression by despicable conduct that subjected plaintiff to cruel and unjust hardship in
p:couscious disregard of his rights; Malice by said defendants’ despicable conduct, carried on with
1 willful and conscious disregard of the rights and safety of others. The foregoing mentioned
psc2sPicable and outrageous conduct of defendants, with fraud, oppression and malice, warrants the
as position of punitive and exemplary damages.

1, WHEREFORE, plaintiff prays for relief as set forth below.

“ FIFTH CAUSE OF ACTION

NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
—_—___—_—_—_—_—A SE LMOTIONAL DISTRESS

* 38, Plaintiff repeats and realleges each and every foregoing paragraph set forth above, including
. foregoing paragraphs 32 through 37, and incorporates the same by reference as though fully set
, forth at length herein.
39. In loading plaintiffs truck, defendants, and each of them, owed plaintiff a duty to load only
the agreed upon appliances and furniture, and to NOT load anything else, especially contraband
(elicit drugs) which said defendants knew, or should have known, would subject plaintiff to
criminal culpability which most likely will subject plaintiff, an innocent person, to the horror of
2 jail time.
23
2g

2:
Dé
2

40. Said defendants, and each of them, breached their duty to plaintiff by so planting said

9

 
Case 2:19-cv-04771-JFW-JEM Documenti1-1 Filed 05/3T19 Page 10o0f16 Page ID #:30

1: contraband in his truck, unjustly subjecting him to the horrific aforementioned consequences
2 Plaintiff had no knowledge of the elicit drugs since they were so planted out of plaintiff's view
3 and perception, at the insistence of said defendants, subjecting him to the consequences stated
4 above.

5 41. The aforementioned breach of duty to plaintiff was the Proximate Cause of and was 4
§ Substantial Factor in the Serious, and Severe Emotional Distress, suffered by plaintiff: Saia
7 distress by plaintiff was serious, in that an ordinary, reasonable person would be unable to cope
g with mental stress engendered by said defendant's negligent and wrongful behavior.

g 42. As a Proximate Cause of defendant’s wrongful and negligent behavior, plaintiff suffered
1¢ Setious emotional distress, specifically mental suffering, mental anguish, fright, horror, extrem¢
4 nervousness, grief, anxiety, worry, shock, humiliation and shame.

- WHEREFORE, Plaintiff prays for relief as set forth below.

a

 

4 Ss CAUSE OF ACTION
1 CONSPIRACY TO PARTICIPATE IN RACKETEERING;:
i VIOLATION OF RICO ACT under 18 USC, SEC. 1962(d)

¥ 43. Plaintiff repeats and realleges each and every foregoing paragraph set forth above, includin;
on foregoing paragraphs 38 through 42, and incorporates the same by references as though wa
ot forth at length herein.

44.Defendants, and each of them, did associate with a RICO enterprise of individuals who
"ete associated in fact and who engaged in, and whose activities did affect, interstate an
foreign commerce. And all defendants did conduct and/or participate, cither directly i
a elirenily, in the conduct of the affairs of said RICO enterprise through a pattern oj
“racketeering activity, all in violation of 18 U.S.C., SEC. 1961 (4), (5), (9), and 1962(c).
= 45.During the ten (10) calendar years preceding the date of this complaint, defendants did
a ooperate jointly and severally in the commission of two (2) or more of the Rico predicate acts
‘that are itemized in the RICO laws at 18 U.S.C. , SEC. 1961 (1) (A) and (B), and did so in
2Wiolation of RICO law at 18 U.S.C., SEC. 1962 (C).

25 46, Defendants, and each of them, did also CONSPIRE to acquire, maintain, conduct an
2 1

 

10

 
Case 2:19-cv-04771-JFW-JEM Document 1-1 Filed 05/31/19~ Page 11 6f16 Page ID #:31

| participate in said RICO enterprise through a pattern of Racketeering activity, in violation of
2 18 USC, Sec. 1962(C), and (d).

3 47.During the ten (10) calendar years preceding the date of this complaint, defendants did
4 cooperate jointly and severally in the commission of two (2) or more of the predicate acts that are
5 itemized at 18 USC, Sec. 1961(1) (A) and (B), in violation of 18 USC 1962 (d).
6 48.Plaintiff further alleges that all defendants did commit two (2) or more of the offenses
7 itemized in a manner in which they calculated and premeditated intentionally to threater]
g continuity, i.e. a continuing threat of their respective racketeering activities, also in violation of
g 18 USC 1962 (d).
1c 49-The acts of defendants, in wrongfully engaging in two (2) or more of the predicate acts,
j{euth plaintiff being their target, was both the Proximate Cause and the Direct Cause of all
1 injuries and damages set forth below.

1 50. In exposing plaintiff to horrific consequences, defendants, and each of them acted with
yo taud, Oppression and Malice, warranting the imposition of Punitive and Exemplary Damages.
re 51. .Due to defendants and each of their RICO Act violations, Treble damages are warranted.
1 WHEREFORE, plaintiff prays for relief as set forth below.

: SEVENTH CAUSE OF ACTION
, FRAUD BY CONCEALMENT

52.Plaintiff repeats and tealleges each and every foregoing paragraph set forth above, including

Nhe foregoing paragraphs 43 through 51, and incorporates the same by reference as though my
set forth at length herein.

- 53. Defendant, COYOTE, a trucking transport broker, and plaintiff, MARCO ALFARO (MA),
1 coed a Written agreement whereby said defendant, in finding plaintiff, MA, a job of transporting
oo for defendant AM Home Delivery, which set forth a schedule where plaintiff was tc
ick up appliances and furniture from the AM location in Pico Rivera, CA. and make one stop aj
+ defendant AM location in Georgia where he was to unload some of the goods, and then ig
2troceed to the last stop in Florida to unload the balance of said goods. At the AM Pico Riverg

‘stop where plaintiff's truck was loaded, Just before loading said truck, defendant AM agents
2t :

 

11

 
adhis material tact would ~~use plaimtitt to UNKROWINg!Y PeTIONM a ace wi wurwueauTs UL ure iu
Case 2:19-cv-04771-JFW-JEM Document 1-1 Filed 05/31/19 Page 12o0f16 Page ID #:32

l employees and representatives, informed plaintiff that they would take full control and
2 responsibility for loading said truck. They told plaintiff that he did not need to stay there as they
3.so loaded the truck with appliances and furniture. Plaintiff followed their directions, which made
4 it impossible for him to perceive anything loaded onto the truck. After the loading, plaintifi
5 noticed that all of the merchandise was put into large boxes and all of said boxes were sealed.
§ Then the entire trailer of said truck was sealed by defendant’s agents. Not only were the goods
7 loaded out of his purview and perception, but due to the seals on the trailer, he was also denied
g any access whatsoever to any and all of everything loaded on to the truck.
g 53. By virtue of their business relationship, and the regulations regarding possession and
1¢nsportation of goods and contraband, defendants, and each of them, owed plaintiffs a duty to
1 NOT subject the innocent plaintiff to severe criminal liability arising from their own outrageous
yand despicable criminal acts. Defendants, and each of them, along with their agents, intentionally
is Suppressed the fact from plaintiff that they were planting drugs in said truck which they were
pauty bound to disclose. Said defendant’s providing information to plaintiff that they were loading
pony furniture and appliances, while intentionally omitting the fact of their loading elicit drugs.

ne So represented with the knowledge that it was likely to mislead said plaintiff, and in fact sc
intended to mislead him.

. 54. Not only did Defendants AM, and COYOTE and DOES 1-20, intentionally fail to disclose
the fact that they were planting elicit drugs in his truck, but they intentionally prevented plaintifi

“ from seeing said defendants load his truck; And their sealing of said boxes, and then sealing the

* tes trailer of said truck, denied plaintiff any access whatsoever to the merchandise. Said

= » efendants took any modicum of control away from plaintiff, Marco Alfaro. Plaintiff alleges, on

ee and belief, that defendants and each of them conspired against him in order to serve
* “their own purpose. Therefore, they not only failed to disclose that they were planting drugs on his
24 ruck, but they actively and intentionally prevented plaintiff from discovering it. That fact was
2 ‘exclusively known only to defendants and each of them, and was not known to plaintiff.
€ 55. Defendants, and cach of them, intended to deceive plaintiff, MARCO ALFARO (MA), by

‘concealing the fact that they had planted the drugs in his truck. Said defendants intentionally
2g I,

12

 

 
Case 2:19-cv-04774-JFW-JEM Document 1-1 Filed 05731/19 Page 13 of 16 Page ID #:33

lconcealed this information from plaintiff by representing to him only a “half truth”--that they Sp
gers simply loading his truck with, and he was to transport, just appliances and furniture; eci
omitting the “full truth” of causing him to transport elicit drugs, as well. Said plaintiff had nc al
Stan of said illicit drugs that defendants and their agents had planted in his truck. Da
4 56. Had these intentionally hidden facts been disclosed to plaintiff, he would have behaved ma
5 much differently, in that he would never agreed to transport the load and would have demanded ge
that said defendants remove the contraband from his truck. Therefore, this information, s,
intentionally concealed by said defendants was a material fact, essential to plaintiff's decision tc ac
? perform the undertaking. Defendants, and each of them had knowledge that their concealment of co
@this material fact would cause plaintiff to unknowingly perform an act in furtherance of thei rd
gPlanned transport of illicit drugs, in contradiction to what plaintiff would have done had he been ng
aware of said plan. Said defendants, and each of them, in providing said half truth to plaintiff, did to
so for for the purpose of concealing a vital and material fact, with the intent to cause plaintiff tc pr
lrely on said half truth, causing him take an action which he would not have done had he known oo
j the full truth--that he was transporting illicit drugs. Plaintiff justifiably relied on said defendant’: f;
representations that his truck was being loaded with, and he was to transport, only furniture and 2. (
appliances as defendant’s outrageous action of planting and causing him to transport illicit drugs en
Lcould not have, and should not have, been foreseen by a reasonable person. era
1 57. Defendants’ unlawful and horrific conduct was committed out of Fraud, Oppression and]

Malice, with a wanton and wilful disregard of the safety and well being of plaintiff, warranting Da

1
1

the imposition of punitive and exemplary damages. ma
58. Plaintiff suffered severe injuries of both mind and body and damages as set forth in ge

l paragraph 20 above, and is alleged as fully stated herein. The full extent of his damages cannot s,

 

yet be ascertained as they are still continuing are therefore alleged according to proof. ac

WHEREFORE, plaintiff prays for relief as set forth below. co
ii rdi
2 EIGTH CAUSE OF ACTION ng
? FRAUD BY MISREPRESENTATION to

 

13

 
Case 2:19-cv-04771-JEW-JEM Document 1-1 Filed 05/3T/19™Page 14 0f 16 Page ID #:34

1 59.Plaintiff repeats and realleges each and every foregoing paragraph set forth above, including pr
othe foregoing paragraphs 52-58, and incorporate the same by reference as though fully set forth, oo
at length, herein. i

60. Defendants, and each of them, and all agents therein, represented to plaintiffs that their truck 3. I
4was going to be loaded with, and they were to transport, only furniture and appliances, and un
Snothing more. When said defendants made this representation, they knew that it was false. In fact, iti

at the time said defendants made said representation, they knew, and had actually planned to load, ve

and cause plaintiff to transport illicit drugs, along with the furniture and appliances. an
a 61. The foregoing misrepresentation to plaintiff was of a material fact, since if plaintiff knew. d
Gor was aware, of the true facts of his truck being loaded with, and he was to transport, illicit Ex
9 drugs, he would not have taken and/or performed this transport, assignment or job. em

62. Said defendants intended for plaintiffs to rely on the foregoing false representation in orde1 pla

to cause plaintiffs to perform the task of transporting illicit drugs, since if plaintiffs knew the ry
ltruth, he would not have undertaken this job. And said defendants knew that if plaintiffs had Da
1 knowledge of the truth, he would not have taken this job. In this way, said defendants were able ma

to trick plaintiffs in to this undertaking. ge
63.Plaintiffs justifiably and reasonably relied on said defendant’s misrepresentations since s.

1

neither plaintiff Marco Alfaro, nor any other reasonable person, could, would or should anticipate Ac
1] 4 representation by a another company to just transport appliances and furniture, to additionally co
include the transport of illicit drugs. rdi
64.Plaintiff, Marco Alfaro, suffered severe injuries of both mind and body and damages to bothng
1 ojaintitfs as set forth in paragraph 20 above, and is alleged as fully stated herein. The full extent to

lof the damages cannot yet be ascertained as they are stil] continuing, and are therefore alleged pr

j according to proof. 00

65. Defendants unlawful and horrific conduct was committed out of Fraud, Oppression and f:
Malice, with a wanton and willful disregard of the safety and well being of plaintiffs, warranting
2 the imposition of punitive and exemplary damages.

? WHEREFORE, plaintiffs pray for relief as set forth below.

14

 
35
Case 2:19-cv-04771-JFW-JEM Document1-1 Filed 05/31/19 Page 150f16 Page |ID#

1f/
Zi

3 WHEREFORE, plaintiff prays for relief om each and every cause of action as follows:
4 FIRST, SECOND AND THIRD CAUSES OF AC’ TION
5 | (GROSS) NEGLIGENCE

& |. Special Damages according to proof:

7 2. General Damages according to proof:

8 3. Punitive and Exemplary Damages according to proof

g 4. The costs of suit herein;

1¢ >- Interest accrued and/or accruing on all damages; and

41 All other damages the court may deem just.

Lt FOURTH CAUSE OF ACTION |
i | INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
\e 1. Special Damages according to proof;

1 2. General Damages according to proof:

g 3. Punitive and Exemplary Damages according to proof:

- 4. The costs of suit herein.

é 5. Interest accrued and/or are accruing on all damages: and

3 6. All other damages the court may deem just.

FIFTH CAUSE OF ACTION

at
NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
2]

AL Special Damages according to proof;

“2, General Damages according to proof:

3, The costs of suit herein;

4. Interest accrued and/or are accruing on all damages: and
ats, All other damages the court may deem just.

4 SIXTH CAUSE OF ACTION
SIXTH CAUSE OF ACTION

2 CONSPIRACY TO PARTICIPATE IN RACKETEERING (RICO ACT)
2

15

ae

 

 
il

Case 2:19-cv-04771-JFW-JEM Document 1-1 Filed 05/31/19 Page 16 0f 16 Page ID #:36

1 1. Special Damages, including all Actual Damages according to proof:

2 2. General Damages according to proof:

3 3. Attorney Fees and all costs;

4 4. Punitive and Exemplary Damages;

5 5. Triple of all damages (TREBLE DAMAGES) proved under the Rico Act, pursuant to 18 USC;
6 6. Interest accrued and/or are accruing on all damages; and

7 7. Costs of suit herein; and

g 8. All other damages the court may deem just

9 SEVENTH CAUSE OF ACTION
1 FRAUD BY CONCEALMENT

Ul 1. Special Damages according to proof;

ul 2. General Damages according to proof;

i 3. Punitive and Exemplary Damages, according to proof;
i 4, Costs suit herein;

4 5. Interest accrued and/or are accruing on all damages; and

6. All other damages the court may deem just.

if
7 EIGTH CAUSE OF ACTION ,
“ FRAUD BY INTENTIONAL MISREPRESENTATION

1. Special Damages according to proof:
¢

" 2. General Damages according to proof:
2
3. Punitive and Exemplary Damages according to proof:
2]
4. Costs of suit herein;

a

5. Interest accrued and/or are accruing on all damages; and
2:

6. All other Damagesythe court may deem just.
* pate: 3 la gloat _
E ¥ ;
ae EVEN L. KIMMEL, Attorney For

Plaintiffs, MARCO ALFARO and MA
HOLLYWOOD, LLC.

 
     
 

 

 

16

 
